 Case 2:21-cv-05429-FMO-E Document 8 Filed 07/21/21 Page 1 of 2 Page ID #:119



1
2
3
4
5
6
                                              JS-6
7
8
9
                             UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12   EMILY RIOS, individually and on behalf
     of all others similarly situated           Case No. 2:21-cv-05429-FMO-E
13
                                                ORDER DISMISSING ACTION
14              Plaintiff,                      WITHOUT PREJUDICE
15        vs.
16
     GUARANTEED RATE AFFINITY,
17   LLC; and DOES 1 through 20, inclusive,
18
                Defendants.
19
20
21
22
23
24
25
26
27
28

                                     1
           [PROPOSED] ORDER DISMISSING ACTION WITHOUT PREJUDICE
 Case 2:21-cv-05429-FMO-E Document 8 Filed 07/21/21 Page 2 of 2 Page ID #:120



1                                         ORDER
2         Having considered Plaintiff’s Notice of Dismissal Without Prejudice Pursuant to
3    Rule 41(a)(2), and for good cause shown, IT IS HEREBY ORDERED THAT:
4         1.    The Court hereby dismisses this action without prejudice.
5
6
     DATED: July 21, 2021                             ________/s/_________________
7
                                                      Hon. Fernando M. Olguin
8                                                     U.S. District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     2
           [PROPOSED] ORDER DISMISSING ACTION WITHOUT PREJUDICE
